Exhibit 10.1

 

 

 



 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated this October 29, 2019, is
between Pareteum Corporation, a Delaware corporation (the “Company”), and Laura
Thomas, a resident of the State of Virginia, having a mailing address of XXX
(“Executive”).

 

WHEREAS, Company desires to retain the services of Executive to serve as Chief
Financial Officer; and

 

WHEREAS, Executive is willing to serve as its Chief Financial Officer upon the
terms, and subject to the conditions, of this Agreement; and

 

NOW, THEREFORE, in consideration of the premises stated above and the mutual
covenants contained in this agreement, the parties hereby agree as follows:

 

1.Effective Date; Employment; Termination of Employment.

 

a)Company shall employ Executive as Chief Financial Officer, and as such, she
will report to the CEO of the Company. Executive shall have such duties and
responsibilities as are customarily associated with such position and assigned
to her by the Board of Directors. Executive shall at all times report to and be
managed under the direction of the CEO. The Executive will commence her
employment on November 15, 2019 (the “Effective Date”) and the term that
Executive is employed by the Company is referred to herein as the “Employment
Term.”

 

b)Employment with the Company is for no specific period of time. Your employment
with the Company will be “at will,” meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without cause.
Any contrary representations that may have been made to you are superseded by
this letter agreement. This is the full and complete agreement between you and
the Company as to your employment with the Company. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you). If the Company
terminates Executive's employment, and provided that Executive signs and
delivers a General Release with the terms set forth in the form annexed hereto
as Exhibit “A,” Executive shall be entitled to twelve (12) months’ salary at the
rate at which her salary is set as of termination (the “Severance Pay”). If the
Executive is entitled to receive the Severance Pay, any such payments will be
paid by the Company in installments according to its normal payroll procedures.
If Executive declines to sign and return the General Release, then Executive
shall not be entitled to any further pay or benefits after her employment
terminates.

 



 

 

 

c)Executive shall devote her full business time, labor, skill and energy to the
business and affairs of the Company and to performing her duties and
responsibilities to the Company. Executive shall perform her duties and
responsibilities to the Company diligently, competently, faithfully, and to the
best of her ability. For the purposes hereof, Executive understands and agrees
that travel, including international travel, will comprise fifty percent (50%)
(or more depending on circumstances) of Executive’s duties. Executive
understands and agrees that the position is based in New York City, New York and
that she may also perform her duties from her Virginia area home base or such
other location as may be approved by the CEO.

 

d)The Company shall indemnify and hold harmless Executive to the maximum extent
permissible for any liabilities based on any transactions or events occurring in
the course of the Company’s business and within the scope of Executive’s duties
and shall provide Directors & Officers Insurance covering Executive with respect
to all such liabilities or claims.

 

2.Compensation: Base Salary and Performance Bonus.

 

a)As compensation for her services, commencing on the Effective Date the Company
will pay Executive a salary in the gross amount of $250,000 (two hundred fifty
thousand dollars) less deductions applicable to wages, per year. The Company
will pay Executive’s salary by check or authorized electronic bank deposit in 24
equal semi-monthly installments, unless more frequent installments are required
by applicable law, in which case installments will be paid more frequently.

 

b)Commencing on the Effective Date Executive shall be eligible to receive an
annual bonus of up to sixty percent (60%) , where payment of any such bonus is
subject to the Company’s achievement of its business plan targets (including,
without limitation, 100% of agreed-upon revenue, 100% of agreed-upon EBITDA,
100% of fully levered free cash flow targets, together with any other objective
criteria as set by the Company). Additionally, and without limitation of the
foregoing, performance levels of the Company that exceed the agreed-upon
thresholds may, in the sole discretion of the CEO, trigger an accelerated payout
of any bonus that is actually earned, to be paid as follows:

 

1)Bonuses will be paid on an annual basis in the calendar year following the
year in which any such bonus was earned, where any such earned bonus will be
paid in periodic installments in accordance with the Company’s payrollpolicy
then in effect.

 

2)Executive must be employed by the Company at the end of the calendar year in
which the bonus was earned.

 

c)All payments made under this Agreement shall be made subject to applicable tax
withholdings and other withholdings required by applicable law.

 



 2 

 



 



3.Equity Grant.

 

Subject to the availability of shares under the Company’s long term incentive
compensation plan and further subject to the determination of the Board,
Executive will be granted two hundred fifty thousand (250,000) options or shares
(at the Company’s discretion) of the Company’s common stock subject to the terms
and conditions prescribed by the Board (whether options or shares, collectively
referred to herein as the “Option Shares”). The exercise price will be
determined by a 30-day VWAP look-back, or the market price on the day of grant
by the Board, if higher. The Option Shares will include such other usual and
customary terms as the parties deem reasonably necessary to effectuate the terms
herein, including, without limitation, a provision that automatically adjusts
the number of Option Shares granted in the event the Company exercises any form
of stock split. In the event the Company elects to grant Executive additional
options, in order to be eligible for a grant of any such additional restricted
stock option Executive must be an employee of the Company at the time of grant
and will be required to execute any such additional agreements as required by
the Company. The exercise price, vesting installments and exercising period of
vested options is determined by the Option Compensation Plans and by approval by
the Board of the Company or in case of earlier termination of this Agreement
till 90 days after the termination. Subject to the terms and conditions set
forth in the Option Compensation Plans, in the event of a change of control of
the Company, whereby all or a controlling portion of the Company’s equity is
acquired by a third party, or the Company merges with another entity, any
unvested Option Shares shall immediately vest with Executive. For the avoidance
of doubt, Executive understands, acknowledges and agrees that the Options,
together with any other grants of equity contemplated herein, shall at all times
be subject to dilution by the Company in the same manner as other holders of the
same class of equity pari passu.


 

4.Benefits.

 

a)Vacation Time. Executive shall be entitled to five (5) weeks paid vacation
time per annum; provided, however, that all vacation time shall be pre-approved
by the CEO, and Executive shall not be able to take vacation time at any time
that would materially interfere with the business or operations of the Company.
Executive shall be permitted to carry over two weeks of unused vacation time
from year to year during the Employment Term. Unused vacation time shall not be
paid out to Executive.

 

b)Reimbursement for Expenses. The Company shall promptly reimburse Executive for
all reasonable and necessary business expenses incurred by Executive in
accordance with her duties and responsibilities hereunder, including, without
limitation, telephone, facsimile, travel, lodging, entertainment and other
customary charges incurred by Executive on behalf of the Company in the
performance of her duties hereunder, upon the presentation by Executive of
appropriate evidence and documentation of the incurrence thereof in accordance
with the Company’s policies from time to time in effect.

 



 3 

 

 

c)Benefits. During the Employment Term, the Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company, as in effect from time to time (collectively, "Employee Benefit
Plans"), on a basis which is no less favorable than is provided to other
similarly situated executives of the Company, to the extent consistent with
applicable law and the terms of the applicable Employee Benefit Plans. The
Company reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plan
and applicable law.

 

d)Other. In addition, Executive shall receive such additional compensation or
other benefits as are provided to Company employees generally and
similarly-situated Company executives specifically, in each case as established
by the Board in its discretion. The Company retains discretion to amend, alter,
or discontinue any such benefit plans.

 

5.Restrictions Respecting Confidential Information, Non-Competition, etc.

 

a)Acknowledgment of Executive. Executive acknowledges and agrees that by virtue
of Executive’s position and involvement with the business and affairs of the
Company, Executive will develop substantial expertise and knowledge with respect
to all aspects of the business, affairs and operations of the Company and will
have access to all significant aspects of the business and operations of the
Company and to confidential and proprietary information of the Company. As such,
Executive acknowledges and agrees that the Company will be damaged if Executive
were to breach or threaten to breach any of the provisions of this Section 5 or
if Executive were to disclose or make unauthorized use of confidential and
proprietary information of the Company or otherwise engage in the activities
prohibited by this Section 5. Accordingly, Executive expressly acknowledges and
agrees that Executive is knowingly and voluntarily entering into this Agreement,
and that the terms, provisions and conditions of this Section 5 are fair and
reasonable and necessary to adequately protect the Company and its business.

 

b)Confidentiality Agreement. Concurrently with the execution of this Agreement,
Executive shall execute the Company’s Non-Disclosure Agreement (the “NDA”), the
terms and provisions of which are attached hereto and incorporated herein by
reference as binding and operative provisions of this Agreement.

 

c)Non-Compete. During the Employment Term and for one (1) year after Executive
ceases to be employed by the Company for any reason, Executive shall not,
directly or indirectly: (i) manage, operate or control, or participate in the
ownership, management, operation or control of, or otherwise become interested
in (whether as an owner, stockholder, member, partner, lender, consultant,
executive, officer, director, agent supplier, distributor or otherwise) any
business offering products or services that are directly competitive with the
products or services offered by the Company or any of its subsidiaries or
affiliates during the last six (6) months of Executive’s employment with the
Company (or, if employed for less than six months, at any time during
Executive’s employment with the Company); or (ii) induce or influence any person
that has a business relationship with the Company or any of its subsidiaries or
affiliates with whom Executive had material contact during the last six (6)
months of Executive’s employment with the Company (or, if employed for less than
six months, at any time during Executive’s employment with the Company) to
discontinue or reduce the extent of such relationship. For purposes of this
Agreement, Executive shall be deemed to be directly or indirectly interested in
a business if she is engaged in that business as a stockholder, director,
officer, executive, agent, member, partner, individual proprietor, consultant,
advisor or otherwise, but not if Executive’s interest is limited solely to the
ownership of not more than 4.99% of the securities of any class of equity
securities of a corporation or other entity whose shares are listed or admitted
to trade on a national securities exchange or are quoted on the Over the Counter
Bulletin Board or similar public trading system.

 



 4 

 



 

d)No Solicitation. During the Employment Term and for one (1) year after
Executive ceases to be employed by the Company for any reason, Executive shall
not, directly or indirectly, solicit to employ, or employ for herself or others,
any employee of the Company, or any subsidiary or affiliate of the Company, who
was an officer, director or employee of, or consultant or advisor to, the
Company, or any subsidiary or affiliate of the Company, as of the date of the
termination of Executive’s employment with the Company or during the preceding
six (6) month period, or solicit any such person to leave such person’s position
or join the employ of, or act in a similar capacity with, another, then or at a
later time.

 

e)No Limitation. The parties agree that nothing in this Agreement shall be
construed to limit or negate the common law of torts, confidentiality, trade
secrets, fiduciary duty and obligations where such laws provide the Company with
any broader, further or other remedy or protection than those provided herein.

 

f)Specific Performance. Because the breach or any threatened breach of any of
the provisions of this Section 5 may result in immediate and irreparable injury
to the Company for which the Company may not have an adequate remedy at law,
Executive expressly agrees that the Company shall be entitled, in addition to
all other rights and remedies available to it at law, in equity or otherwise, to
a decree of specific performance of the restrictive covenants contained in this
Section 5 and further to a temporary and permanent injunction enjoining such
breach or threatened breach, in each case without the necessity of proving
damages and without the necessity of posting bond or other security.

 

g)Challenge of Agreement by Executive. In the event Executive challenges this
Agreement and an injunction or other relief is issued staying the implementation
of any of the restrictions imposed by Section 5 hereof, the time remaining on
the restrictions shall be tolled until the challenge is resolved by final
adjudication, settlement or otherwise, except that the time remaining on the
restrictions shall not be tolled during any period in which Executive is
unemployed.

 



 5 

 

 

h)Interpretation of Restrictions. Executive acknowledges that the type and
periods of restriction imposed by this Section 5 are fair and reasonable and are
reasonably required for the protection of the legitimate interests of the
Company and the goodwill associated with the business of the Company; and that
the time, scope, geographic area and other provisions of this Agreement have
been specifically negotiated by sophisticated commercial parties and are given
as an integral part of the transactions contemplated hereby. If any of the
covenants in this Section 5, or any part hereof, is hereafter construed to be
invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants herein, which shall be given full effect, without regard
to the invalid portions. In the event that any covenant contained in this
Agreement shall be determined to be unenforceable by reason of its extending for
too great a period of time or over too great a geographical area or by reason of
its being too extensive in any other respect, it shall be interpreted to extend
only over the maximum period of time for which it may be enforceable and/or over
the maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

i)Severability of Covenants. Executive acknowledges and agrees that the
provisions of this Section 5 are reasonable and valid in all respects. If any
tribunal having jurisdiction determines that any of the provisions of this
Section 5, or any part thereof, is invalid or unenforceable because of the
duration or scope of such provision, such tribunal shall modify any such
unenforceable provision as it deems warranted to carry out the intent and
agreement of the Parties as embodied herein to the maximum extent permitted by
law; and/or if any particular provision herein shall be adjudicated to be
prohibited, invalid or unenforceable, such that it cannot be amended to be
enforceable, then such provision shall be deemed null and void, but shall not
invalidate or render unenforceable any other provision contained within this
Agreement, and the remainder of this Agreement shall be deemed and remain fully
valid and enforceable.

 

6.Binding Effect. All of the terms and conditions of this Agreement shall be
binding upon and inure to the benefit of Executive and Company and any
successor-in-interest to any of them.

 

7.Arbitration.

 

a)Any dispute involving Executive’s employment with Company, any of the terms or
conditions of Executive’s employment with Company, or the interpretation or
application of this Agreement, or the NDA, shall be resolved by final and
binding arbitration before one arbitrator designated by the American Arbitration
Association, pursuant to the then prevailing rules of the AAA for the resolution
of employment disputes, in New York, New York, whose decision shall be final and
binding and subject to confirmation in a court of competent jurisdiction in
which the prevailing party may be awarded reimbursement of the arbitration
filing fees and fees of the arbitrator. The proceedings shall be conducted in
English. Any evidence shall be translated into English at the expense of the
party offering the evidence and the costs of translation shall be recoverable as
a cost by a prevailing party. The arbitrator shall have authority to grant
injunctive relief, including a temporary restraining order or preliminary
injunction, to the extent permitted by AAA rules.

 



 6 

 

 

b)The parties agree that legal process for purposes of arbitration or any legal
proceedings may be served upon any party, anywhere in world, by means of: (a)
U.S. First Class Mail or its equivalent; or (b) courier, such as Federal
Express, or (c) electronic mail; or (d) any means provided for under AAA rules.

 

c)Executive cannot participate in a representative capacity or as a member of
any class of claims pertaining to any claim subject to the arbitration provision
in this Agreement. There is no right or authority for any claims subject to this
arbitration policy to be arbitrated on a class or collective action basis or on
any basis involving claims brought in a purported representative capacity on
behalf of any other person or group of people similarly situated. Such claims
are prohibited. Furthermore, claims brought by or against either the Executive
or the Company may not be joined or consolidated in the arbitration with claims
brought by or against any other person or entity unless otherwise agreed to in
writing by all parties involved.

 

8.[RESERVED]



 

9.Miscellaneous.

 

a)This Agreement shall be governed by and construed in accordance with the laws
of the State of New York applicable to agreements made and to be performed in
that state, without regard or reference to its principles of conflicts of laws.
This Agreement shall be construed and interpreted without regard to any
presumption against the party causing this Agreement to be drafted. Each of the
parties unconditionally and irrevocably consents to the exclusive jurisdiction
of the courts of the State of New York, or the United States District Court for
the Southern District of New York, with respect to any non-arbitrable claim,
suit, action or proceeding arising out of or relating to this agreement and with
respect to any action to enforce the terms of the arbitration clause herein.
Each of the parties unconditionally and irrevocably waives any right to contest
the venue of said courts or to claim that said courts constitute an inconvenient
forum. Each of the parties unconditionally and irrevocably waives the right to a
trial by jury in any action, suit or proceeding arising out of or relating to
this Agreement.

 

b)This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be original hereof, but all of which together shall
constitute one and the same instrument and facsimile signatures delivered by fax
or e-mail transmission shall be treated as originals.

 

c)This Agreement is intended for the sole and exclusive benefit of the parties
hereto and their respective heirs, executors, administrators, personal
representatives, successors, and permitted assigns, and no other person or
entity shall have any right to rely on this Agreement or to claim or derive any
benefit here from absent the express written consent of the party to be charged
with such reliance or benefit. For the avoidance of doubt, and notwithstanding
anything to the contrary contained herein, with respect to any and all earned
but unpaid commissions, bonuses, salary (or Severance Pay) and vested options or
any other forms of equity contemplated herein or any other sums due Executive
(whether through Executive’s performance or by acceleration), in the event
Executive dies before the Company has delivered any such payments (or other
forms of consideration, including vested options or any other forms of equity)
to Executive, the Company covenants and agrees that any such payments or other
forms of consideration (including vested options and equity) shall be paid and
delivered to Executive’s heirs, executives, administrators, personal
representatives, successors, and permitted assigns as the case may be.

 



            Executive initials   Company initials  







 



 7 

 

  


d)This Agreement may not be orally modified. This Agreement can be modified only
by a written document, signed by Executive and the Chairman of the Board.

 

e)The parties acknowledge that they have not relied on any representation,
promise, or agreement of any kind, oral or written, made to either of them in
connection with their decisions to accept this Agreement, except for those set
forth in this Agreement.

 

f)This Agreement contains the entire agreement of the parties hereto concerning
the subject matter contained herein and supersedes and terminates any other
prior written, including, without limitation, the immediate termination and
cessation of that certain Consulting Agreement, effective September 15, 2019,
between the Company and Executive, and (except for the releases contained
therein) the immediate termination and cessation of that certain Separation
Agreement and General Release, dated August, 2019, between Company and
Executive, or oral, agreements between them. There are no representations,
agreements, arrangements or understandings between the parties hereto concerning
the subject matter of this Agreement, whether oral or written, which are not
fully expressed or referenced in the Agreements, and no unexecuted drafts of
this Agreement or any notes, memoranda or other writings pertaining hereto shall
be used to interpret any of the provisions of this Agreement.

 

g)Executive represents and warrants that Executive has read this Agreement and
Executive understands that this is an important legal document Executive hereby
represents and warrants that Executive has been advised of her right to seek
independent legal counsel in connection with the negotiation and execution of
this Agreement and that Executive has either retained and has been represented
by such legal counselor has knowingly and voluntarily waived her right to such
legal counsel and desires to enter into this Agreement without the benefit of
independent legal representation

   

[Signature Page Follows]

 

 

 8 

 

 

IN WITNESS WHEREOF, the Parties have set their hands hereto on the dates set
forth below:

 



PARETEUM CORPORATION                       /s/ Robert H. Turner   October 29,
2019   (Signature)   (Date)           Chief Executive Officer       (Title)    
          Robert H. Turner       (Print name)                              
LAURA THOMAS                       /s/ Laura Thomas   October 29, 2019  
(Signature)   (Date)  

 

 





 9 

 

 

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in the Employment
Agreement made effective as of ___ , 201_ (the “Employment Agreement”), to which
this form is attached, I, ___________________, hereby furnish Pareteum
Corporation (Pareteum) (the “Company”), with the following release and waiver
(this “Release”). Any capitalized term used but not defined in this Release will
have the meaning ascribed to such term in the Employment Agreement.

 

In exchange for the consideration provided to me by Section 2 of the Employment
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its Affiliates and their respective
directors, officers, employees, shareholders, partners, agents, attorneys,
representatives, insurers, predecessors, successors and assigns from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to my signing this Release, except claims that the law does not permit me to
waive by signing this Release. This general release includes, but is not limited
to: (1) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all foreign, federal, state, and local statutory claims,
including claims for discrimination, harassment, retaliation, attorneys’ fees,
or other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the California
Fair Employment and Housing Act or any comparable Canadian statute.

 

Notwithstanding the foregoing, nothing in this Release shall constitute a
release by me of any claims or damages based on any right I may have to enforce
the Company’s executory obligations under the Employment Agreement, or my
eligibility for indemnification under applicable law, Company governance
documents or under any applicable insurance policy with respect to my liability
as an employee or officer of the Company, or my rights pursuant to my stock
awards (including any stock options, restricted stock or other awards granted to
me by Parent) pursuant to their terms.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release is knowing and voluntary, and that the
consideration given for this Release is in addition to anything of value to
which I was already entitled as an executive of the Company. If I am 40 years of
age or older upon execution of this Release, I further acknowledge that I have
been advised, as required by the Older Workers Benefit Protection Act, that: (a)
the release and waiver granted herein does not relate to claims under the ADEA
which may arise after this Release is executed; (b) I should consult with an
attorney prior to executing this Release; (c) I have twenty-one (21) days from
the date of termination of my employment with the Company in which to consider
this Release (although I may choose voluntarily to execute this Release
earlier); (d) I have seven (7) days following the execution of this Release to
revoke my consent to this Release; and (e) this Release shall not be effective
until the seven (7) day revocation period has expired.

 



 10 

 

 

I acknowledge my continuing obligations under my NDA and my Employment Agreement
with the Company. Pursuant to the NDA, I understand that among other things, I
must not use or disclose any confidential or proprietary information of the
Company or its Affiliates and I must promptly return all property and documents
(including all embodiments of proprietary information) of the Company and its
Affiliates and all copies thereof in my possession or control. I understand and
agree that my right to the severance pay I am receiving in exchange for my
agreement to the terms of this Release is contingent upon my continued
compliance with my NDA and my Employment Agreement.

 

This Release covers both claims that I know about or suspect, as well as those I
do not know about or suspect. I expressly waive all rights afforded by any
statute that limits the effect of a release with respect to unknown and
unsuspected claims, including, without limitation, § 1542 of the Civil Code of
the State of California, and any other similar foreign, state, provincial or
local laws, which states as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

This Release constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by or on behalf of the
Company that is not expressly stated herein. This Release may only be modified
by a writing signed by both me and a duly authorized officer of the Company.

 

 11 

 

 

NON-DISCLOSURE AGREEMENT 

 

 

 

This Non-Disclosure Agreement (the “Agreement”) is made and entered into
effective October ##, 2019 by and between Pareteum Corporation, a Delaware
corporation having its corporate address at:  1185 Avenue of the Americas, 37th
Floor, New York, New York 10036, USA, and Laura Thomas, a resident of the State
of Virginia, having a mailing address of 13011 Grey Friars Place, Oak Hill,
Virginia 20171, either both of which may be hereinafter referred to as "the
Party" or "the Parties."

 

 

 

WHEREAS

 

The Parties desire to discuss certain business transactions and to exchange
information for the purpose of exploring a potential business relationship for
the benefit of the Parties and/or to sign a business contract that shall include
confidential technical or business information of each Party or entitle each
Party to exchange information for the execution of this business contract. In
order to facilitate these discussions and in order for the Parties to receive
from each other, either orally or in writing, certain technical and business
information under terms that will protect the confidential and proprietary
nature of such information, the Parties have entered into this Agreement.

 

NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS;

 

1.The Definition of "Confidential Information": The term "Confidential
Information" shall mean all information disclosed by one Party to the other
Party, whether orally, in written, electronic or other format, and whether
disclosed by a Party’s agents, principals, employees or representatives, and
whether to the other Party's agent's principals, employees or representatives.
“Confidential Information” shall include, without limitation, all ideas
improvements, inventions, methodologies, works and other innovations of any
kind, authored, conceived, developed, made or reduced to practice by the
disclosing Party, whether or not eligible for copyright, patent, trademark,
trade secret or other legal protection (including, without limitation, formulas,
processes, databases, mechanical and electronic hardware, electronic components,
computers and their parts, computer programs and their documentation, encoding
techniques, marketing and new product plans, production, processes, advertising,
packaging and marketing techniques, marketing plans, product plans, technical
plans, business strategies, strategic alliances and partners, financial
information, engineering data, methodologies and processes, forecasts, personnel
information, customer and prospective customer lists, trade secrets, product
design, capabilities, specifications, the identify of potential and actual
customers, and suppliers and all documentation, materials and media provided by
one Party to the other).

 

2.Protection of "Confidential Information": In consideration of each Party's
disclosure of Confidential Information to the other Party, each Party agrees
with respect to the Confidential Information received from the other Party, that
it:

 



 12 

 

 

(a)shall maintain such Confidential Information in the strictest confidence;

 

(b)shall not disclose, transfer or otherwise make available any of such
Confidential Information to any third party, unless such Confidential
Information must be disclosed for the purposes contemplated herein, or under
legal compulsion to disclose any such Confidential Information, in which event
each Party shall, prior to such disclosure, obtain written consent from the
other Party and obtain from the third person a written agreement acknowledging
the binding effect of these restrictions regarding the Confidential Information;
and

 

(c)shall not directly, indirectly or in concert with any person, use the
Confidential Information for any purpose other than evaluating the prospective
business relationship with the other Party in accordance with the introduction.

 

Each Party shall take reasonable measures to protect the Confidential
Information of the other Party. Those measures shall not be less than the
measures taken to protect the receiving Party’s own confidential information.
Confidential Information of the other Party may be provided to a Party’s
employees only on a need-to-know basis, and prior to such provision, the Party
will notify each employee to whom such disclosure is made that such Confidential
Information is received in confidence and shall be kept in confidence by such
employee.

 

3.Excluded Information: This Agreement shall not apply to any information:

 

(a)that has been or which becomes publicly known, through no wrongful act of
either Party;

 

(b)which is required to be disclosed in order to comply with applicable law or
regulation or with any requirement imposed by judicial or administrative process
or any governmental or court order.

 

4.No Licenses or Warranties: Each Party’s Confidential Information and all
rights thereto shall remain such Party’s sole property. Each Party recognizes
that the disclosure of Confidential Information by the disclosing Party shall
not be construed as granting any rights, by license or otherwise, concerning any
Confidential Information, except as may be explicitly created by this Agreement.
Each Party acknowledges that the other Party’s Confidential Information includes
valuable trade secrets. Neither Party has any obligation to disclose
Confidential Information to the other Party. NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY AS TO THE ACCURACY, COMPLETENESS, CONDITION, FITNESS
and MERCHANTABILITY, OR PERFORMANCE OF ITS CONFIDENTIAL INFORMATION.

 

5.Remedies: If either Party causes a disclosure of the other Party’s
Confidential Information in breach of the terms of this Agreement, the
disclosing Party shall immediately report in writing the disclosure to the other
Party and shall save, defend, indemnify and hold the non-disclosing Party
harmless from and against any and all liability and damages suffered by the
non-disclosing Party arising therefrom. In addition to the foregoing and without
limitation thereof, the disclosing Party shall cooperate in prosecuting any
claims against third parties for unauthorized use of any Confidential
Information. Each Party acknowledges that unauthorized disclosure, use or
disposition, whether actual or threatened, of any Confidential Information shall
cause irreparable harm, loss of business and significant injury to the
disclosing Party, the scope of which would be difficult to ascertain. Each Party
agrees, therefore, that the disclosing Party has the right to obtain an
immediate injunction against any breach, threatened breach or attempted breach
of this Agreement, in addition to any other remedies that may be available at
law, including without limitation, the recovery of expenses, costs and
attorney’s fees arising out of such breach, threatened breach or attempted
breach.

 



 13 

 

 

6.Return of "Confidential Information": All Confidential Information shall be
returned to the disclosing Parties promptly upon written request or, at the
election of the disclosing Party, the Party that received the Confidential
Information shall certify said information has been destroyed and is no longer
useable in any format.

 

7.Securities: Parties hereby acknowledge, covenant and agree that they are aware
that United States securities laws may prohibit any person who has material,
non-public information about a company (including a Party) from purchasing or
selling, directly or indirectly, securities of a company (including the
Parties), or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

 

8.Prohibition of Disclosure: Neither Party hereto shall in any way or in any
form distribute, disclose, publicize, issue press releases, or advertise in any
manner, including, but not limited to, making representation in court pleadings,
except as required by law, the discussions that gave rise to this Agreement, the
discussions or negotiations covered by this Agreement, this Agreement or the
Confidential Information provided pursuant to this Agreement, without first
obtaining the prior written consent of the other Party.

 

9.Term, Assignment and Survival: This Agreement shall be valid unless terminated
by mutual written Agreement. Each Party’s obligations with respect to the
Confidential Information, including but not limited to, sections 2,4,5,6 shall
survive the termination of this Agreement and/or return of all Confidential
Information from the latter date of either termination or return of such
information. Neither this Agreement nor any rights hereunder, in whole or in
part, shall be assignable or otherwise transferable by either Party.

 

10.Governing Law; Jurisdiction: This Agreement shall be governed and construed
in accordance with the laws of the State of New York, United States of America.
In the event of any disputes arising under this Agreement, the undersigned
Parties without regard to any principles of conflicts of laws and waiving any
defenses of forum non conveniens hereby submit to the exclusive personal and
subject matter jurisdiction of the State and Federal Courts situated in the
Borough of Manhattan, New York, New York.

 

11.Waiver: No failure by either Party to exercise any rights arising from
default by the other Party shall impair that right or constitute a waiver of it.
No waiver by either Party of any covenant to be performed by the other shall
constitute a waiver of any later breach of covenant.

 

12.Counterparts: This Agreement may be executed in two signed copies, each of
which when taken together shall be deemed but one original.

 



 14 

 

 

13.Severability: The validity or unenforceability of any provision or provisions
of this Agreement shall no affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.

 

14.Entire Agreement; Amendment: This Agreement contains the entire
understandings between and among the Parties and supersedes any prior
understanding and agreements among them respecting the subject matter hereof. No
amendment to this Agreement shall be valid unless set forth in writing and
signed by both Parties.

 

15.Notices: All notices required or permitted hereunder shall be in writing and
shall be sent by nationally recognized overnight courier service, or by
registered or certified mail, to the addresses stated in the heading of this
Agreement. Unless otherwise specified, notices shall be deemed given when the
return receipt is received.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date and year written above.



 



Pareteum Corporation      Name:               By:       Name/Title:    Name:
Laura Thomas

 

 



 

 

 15 



 

 

 

 

 

